DETAILED ACTION
This is in response to applicant’s amendment/response filed on 12/30/2021, which has been entered and made of record. Claims 1-4, 6-9, and 11-16 are currently amended. Claim 5 is currently canceled. Claim(s) 1-4, 6-16 are pending in the application. The claim interpretation is withdrawn in view of the amendments. The rejections under 35 USC § 112 and 35 USC § 101 have been withdrawn in view of the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 9, 10, 13, 15, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616).
Regarding claim 1, Bao discloses An information processing apparatus comprising: circuitry configured to acquire environmental information that includes information associated with an environment present in a real space (Bao, “[0135] At a first time 1410, the device 104 may capture an image 218 of the environment 110 (e.g., the road ahead of the vehicle) with a camera 216, and may apply an object recognition technique 1402 to recognize objects in the environment 110. The device 104 may also evaluate the image 218 to determine a light level, which may indicate the user's visibility of the environment 110”); and 
control display based on the environmental information with respect to form information, wherein the form information represents a form of each of the objects over the display that displays specific information in a visually recognizable state while superimposing the specific information on the real space based on occurrence of a change in brightness of the real space higher than a threshold (Bao, “[0057] The device 104 may also evaluate an image of the environment 110 to recognize an individual of interest to the user 102, and may generate, in the visual output 106, a highlight 304 that overlaps a selected region 308 of the opacity layer 220 through which the individual is viewable. [0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220. In this manner, the device 104 may utilize the selectable opacity 406 of the opacity layer 220 to promote the user's visibility of the environment 110 and objects presented therein in a low-light setting”).
On the other hand, Bao fails to explicitly disclose but Delamont discloses the environment information includes information associated with at least one of a position of each of the plurality of objects, a distance to each of the plurality of objects, a height of each of the plurality of objects, or a type of each of the plurality of objects (Delamont, “[0130] In addition, the camera(s) 7L,7R may be used as part of the depth sensory gathering process in which a wireframe and depth map shall be generated based on the captured left and right images of the real-world visible. Depth information on the real-world objects and surfaced maybe gathered using techniques such as Computer Vision, Time-of-flight, stereo cameras, ;
the display of the form information is controlled based on the distance to each of the plurality of objects, a first object of the plurality of objects at a first distance is color- coded in a first type, a second object of the plurality of objects at a second distance is color-coded in a second type, and the color-coded in the first type is different from the color-coded in the second type (Delamont, “[0130] Captured depth information may be designated through the use of different colours on the wireframe to indicate the relative distance of the users augmented reality ("AR") display apparatus 1. [1195] Distances and depth may be visually represented in the wireframe through the use of different colours in which red for example represents real-world surfaces that are up to two meters away and green is up to 1 meter away which may be used by the games engine and games application. [1440] Spatial mapping can provide detailed meshes and wireframes containing depth information that may be highlighted to the AI part of the AI Character 94 through colouring of the wireframes by the Observer Module 150 in which distance is distinguishable by colour i.e. blue=two meters, yellow 3 meters etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bao and Delamont, to include all limitations of claim 1. That is, applying the different colors based on different depths of Delamont to the object highlights of Bao. The motivation/ suggestion would have been to indicate the relative distance of the users augmented reality ("AR") display apparatus 1, relationally to the real-world surfaces and objects in front of the user (Delamont, [0130]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 1.

Bao further discloses A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations (Bao, “[0061] As a second such example, the example system 416 may comprise a hardware memory (e.g., a volatile and/or nonvolatile system memory bank; a platter of a hard disk drive; a solid-state storage device; and/or a magnetic and/or optical medium), wherein the hardware memory stores instructions that, when executed by a processor of the device 104 and/or the display 402, cause the device 104 and/or the display 402 to operate in accordance with the techniques presented herein”).
Regarding claim 4, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the circuitry is further configured to control the  display to display a contour line of the plurality of objects as the form information (Bao, fig. 14, “[0135] At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220”. Therefore, in the lower figure of fig.14, the contour of objects corresponds to the form information).
Regarding claim 9, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
 wherein the circuitry is further configured to: guide light in the real space to eyes of a user at a specific transmittance, and raise transmittance based on the occurrence of the change in the brightness higher than the threshold (Bao, “[0008] the opacity layer may comprise a liquid crystal that selectively transmits or blocks visible light. [0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. In order to facilitate the user's view of such objects, the opacity controller 202 may adjust one or more regions 404 of the opacity layer 220 to a semi-opaque state 206”. Therefore, in the case of the change in the brightness higher than the threshold (e.g., light level is lower due to evening or storm), the opacity layer changes from opaque to semi-opaque, namely, the transmittance is raised).
Regarding claim 10, Bao in view of Delamont discloses The information processing apparatus according to claim 9.
Bao further discloses wherein the information processing apparatus includes a head mounted display worn on a head of the user (Bao, “[0006] Augmented reality devices, whether using optical see-through techniques or alternatives, provide several possible display configurations. As a first example, a head-mounted display is typically positioned close to the user's eyes, like a pair of glasses or goggle, that turns around with the user's head”).
Regarding claim 13, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
 wherein the circuitry is further configured to control the display to display the form information as an alternative to information displayed before the occurrence of the change in the brightness, wherein the display is controlled based on the occurrence of the change in the brightness higher than the threshold (Bao, “[0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220”).
Claim 2, 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Szostak et al. (US 20150175068).
Regarding claim 2, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont fails to explicitly disclose but Szostak discloses wherein the circuitry is further configured to control the display to display the form information by changing luminance of the form information (Szostak, “[0055] The projection system may adjust the brightness and/or transparency of the AR data that is displayed according to ambient lighting and/or user preference”).

Regarding claim 3, Bao in view of Delamont and Szostak discloses The information processing apparatus according to claim 2.
On the other hand, Bao in view of Delamont fails to explicitly disclose but Szostak discloses wherein the circuitry is further configured to control a change in the luminance of the form information based on at least one of an attributes of a user or a state of the user including at least one of a position or a posture of the user (Szostak, “[0055] The projection system may adjust the brightness and/or transparency of the AR data that is displayed according to ambient lighting and/or user preference”). The same motivation of claim 2 applies here.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Lection et al. (US 20170220863).
Regarding claim 6, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont fails to explicitly disclose but Lection discloses wherein the circuitry is further configured to control the  display of the form information based on a degree of hazard of the plurality of objects identified based on the environmental information (Lection, “[0023] Utilizing head mounted display (HMD) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bao, Delamont and Lection. That is, applying the visualizing different AR contents based on varying degrees of danger of Lection to the form information of Bao in view of Delamont. The motivation/ suggestion would have been In order to reduce the number of injuries experienced by users of objects (Lection, [0023]).
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao in view of Delamont and Lection, and further in view of Enya et al. (US 20090189753).
Regarding claim 7, Bao in view of Delamont and Lection discloses The information processing apparatus according to claim 6.
Bao further discloses wherein the circuitry is further configured to control the display to display a contour line of each of the plurality of objects as the form information (Bao, fig. 14, “[0135] At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on .
On the other hand, Bao in view of Delamont and Lection fails to explicitly disclose but Enya discloses wherein the circuitry is further configured to control the display to the form information while changing at least any of a type, a thickness, or a gray level of the forma information based on the degree of hazard (Enya, “[0009] The image on the liquid crystal display panel is reflected on the windshield, showing a virtual image to a driver. The virtual image is shown as a form of a spot encircling a front object seen through the windshield. [0040] The color, brightness, encircling speed and display period of the virtual image spot 21 are varied according to the degree of collision danger in the following manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Enya into the combination of Bao, Delamont and Lection. That is, applying the form information change based on the degree of danger of Enya to the contour line of the object of Bao, Delamont and Lection. The motivation/ suggestion would have been to provide a display device for effectively showing a front obstacle to a driver of an automotive vehicle (Enya, [0003]).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Liu et al. (US 20180120561).
Regarding claim 8, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont fails to explicitly disclose but Liu discloses wherein the circuitry is further configured to control the display to display information representing feature points of the plurality of objects as the form information (Liu, “claim 1, extracting, by the AR device, M contour feature points in a remaining image of the target object from the second image to generate an AR image of the target object, wherein M is a positive integer; and displaying, by the AR device, the AR image on a front windshield of the car”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu and Bao in view of Delamont. That is, applying the feature point of Liu to the form information of Bao in view of Delamont. The motivation/ suggestion would have been to provide an image information processing method and an augmented reality (AR) device, so as to help a driver comprehensively and clearly obtain a dynamic status of an environment within a line of sight, so that driving safety is improved (Liu, [0005]).
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Fujita et al. (US 20180012374).
Regarding claim 11, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the circuitry is further configured to: image the real space (Bao, “[0135] At a first time 1410, the device 104 may capture an image 218 of the environment 110 (e.g., the road ahead of the vehicle) with a camera 216, and may apply an object recognition technique 1402 to recognize objects in the environment 110. The device 104 may also evaluate the image 218 to determine a light level, which may indicate the user's visibility of the environment 110”);
 wherein the circuitry is further configured to: increase a gain and prolong exposure time based on the occurrence of the change in the brightness higher than the threshold (Fujita, “[0085] The illustrated example assumes a case where the host vehicle (not shown) is traveling in a passing lane TFL of a road with two lanes on each side and is approaching a tunnel TN. [0089] It is assumed in the following explanation that the time period is in the daytime, the weather is sunny, the outside of the tunnel TN is bright, and the inside of the tunnel TN is dark. [0123] As shown in FIG. 10, the attention region Rd is situated inside of the tunnel TN and the luminance average value of the attention region Rd is low, and thus the adjustment for increasing the exposure time or the adjustment for increasing the signal amplification gain is made, for example”. Therefore, when the vehicle travels from the outside to a tunnel (aka, the change in the brightness higher than the threshold), the exposure time and the signal amplification gain are increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fujita and Bao in view of Delamont. That is, applying the adjustment of exposure time and gain when the environment changes from bright to dark of Fujita to system of Bao in view of Delamont. The motivation/ suggestion would have been a captured image in which the brightness has been optimally controlled in the attention region Ra is obtained. Specifically, an image with high visibility of the object A in the attention region Ra, with no blocked up shadows in the image part in the attention region Ra, is obtained (Fujita, [0144]).
12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Wendt et al. (US 20180078731).
Regarding claim 12, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
On the other hand, Bao in view of Delamont fails to explicitly disclose but Wendt discloses wherein the circuitry is further configured to control the display to display the form information by gradually raising a color temperature (Wendt, “[0049] Depending on the programming of the controller, if the alertness of the driver does not improve, decreases or falls below a threshold, the controller can increase the frequency, intensity, colour temperature of the light peaks or the duration of the light peaks.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wendt and Bao in view of Delamont. That is, applying the raising a color temperature of Wendt to the form information of Bao in view of Delamont. The motivation/ suggestion would have been using light in an environment for rendering a person more alert (Wendt, [0006]).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bao et al. (US 20180088323) in view of Delamont (US 20200368616), and further in view of Aliakseyeu et al. (US 20160225186).
Regarding claim 14, Bao in view of Delamont discloses The information processing apparatus according to claim 1.
Bao further discloses wherein the circuitry is further configured to control the display to end displaying the form information when the brightness of the real space is equal to a specific brightness (Bao, “[0135] The light level may change, e.g., due to evening, weather conditions such as a storm, or road conditions such as a tunnel, and may reduce the safe operation of the vehicle 1406. Accordingly, responsive to detecting a low light level of the environment 110, the device 104 may identifying one or more objects in the image 218 at various physical locations in the environment 110. At a second time 1412, a highlight 1404 may be applied to supplement the user's view of the environment 110, e.g., by presenting, in the rendering of the visual output 106 of the device 104, a highlight 1404 of the respective objects at the respective visual locations on the opacity layer 220. In this manner, the device 104 may utilize the selectable opacity 406 of the opacity layer 220 to promote the user's visibility of the environment 110 and objects presented therein in a low-light setting”. Therefore, for example, after the vehicle exits the tunnel and the environment light level increases to a higher brightness, the highlight is ended to supplement the user’s view of the environment).
On the other hand, Bao in view of Delamont fails to explicitly disclose but Aliakseyeu discloses switching between day verse night methods and/or modes to assist the AR device via light sensors (Aliakseyeu, “[0043] FIG. 4 shows system flow diagram of how the lighting system 100 can interact and operate with the AR device(s) 20. The flow diagram highlights the conventional way for alignment (image processing and building feature detection) that can work in normal light conditions, e.g., during the day, and an improved method in the present invention (i.e. using LUs (1-8) and coded light) that can assist the AR device 20 in low light, e.g., dark conditions. Switching between the two methods (day verse night) for improved alignment can be either done automatically using light sensors in the AR device 20 or manually by a user of the AR device 20”).
.

Response to Arguments
The claim interpretation is withdrawn in view of the amendments. The rejections under 35 USC § 112 and 35 USC § 101 have been withdrawn in view of the amendments.
The remaining of applicant’s arguments with respect to claim(s) 1-4, 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            2/15/2022